Citation Nr: 0117468	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-04 152A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for hypertension 
(HTN), currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to June 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

Initially, the Board notes that although the issues of 
entitlement to increased evaluations of hallux valgus of the 
right and left great toes have been certified for appellate 
consideration, the veteran specifically indicated in his 
October 1999 notice of disagreement that he disagreed with 
the June 1999 rating decision which addressed only his HTN.  
He has not submitted a notice of disagreement with regard to 
these claims.  Therefore, these issues are not presently 
before the Board for appellate consideration.  Further, 
although his representative indicates in a May 2001 informal 
brief of appellant, that the issue of entitlement to a total 
rating due to unemployability due to service-connected 
disabilities is presently before the Board, the evidence of 
record indicates that this issue was denied in a June 2000 
rating decision and the veteran did not file a notice of 
disagreement with that decision within one year.  Likewise, 
the representative discusses the whether the veteran is 
required to submit new and material evidence regarding a 
heart condition.  The veteran or his representative should 
clarify whether he is attempting to reopen these claims.

Although the veteran requested a hearing before a Member of 
the Board at the central office, despite being notified of 
his scheduled hearing, he failed to report to his April 2001 
hearing and did not request that another hearing be 
scheduled.  


REMAND

In December 1999, the veteran wrote to the RO indicating that 
he was unable to work due to his service-connected disability 
and had sought disability benefits, unemployment insurance 
payment and short-term disability from his employer.  In a 
response to a VA inquiry, his employer, Jay R. Smith 
Manufacturing Company, noted in a March 2000 statement that 
he has been receiving short-term disability benefits since 
September 1999.  The reason for the receipt of these benefits 
was not disclosed.  A review of the treatment records in the 
claims file shows that RO has not requested any of these 
relevant records or advised the veteran to provide copies of 
these records.  

The veteran submitted his claim for an increased evaluation 
for HTN in November 1998.  Although he has had numerous 
periods of VA hospitalization for treatment of HTN since that 
examination, he has not been provided a VA examination 
evaluating his disability since that time.  In September 
1999, the veteran submitted a "Blood Pressure Reading" card 
documenting his blood pressure from September 1 to September 
16, 1999.  Six of the eleven readings included diastolic 
pressures above 120.  The U.S. Court of Appeals for Veterans 
Claims has held that, under 38 U.S.C.A. § 5107(a) (West 
1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Finally, the veteran's representative contends that the 
veteran's service-connected disability would be more 
appropriately evaluated under another diagnostic code and 
submits copies of text from the Merck Manual in support of 
these contentions.  His representative specifically refuses 
to waive the veteran's right to have the RO initially review 
the evidence.  Although the evidence is submitted more than 
90 days after the veteran's claim was forwarded to the Board, 
it should be considered by the RO in reaching it's decision.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Montgomery, Alabama, 
dated from October 1999 to the present.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, which have not 
been previously secured.  

3.  The RO should inquire whether the 
veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  
If he is receiving these benefits, the RO 
should obtain from SSA  the records 
pertinent to the appellant's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.

4.  With the veteran's authorization, the 
RO should also obtain any relevant 
records from his employer, Jay R. Smith 
Manufacturing Company, and any records 
regarding any decision to deny him 
unemployment insurance payments.

5.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding records.

6.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
cardiology examination in order to 
determine the nature and extent of his 
service-connected HTN.  The claims folder 
and a separate copy of this remand must 
be made available to the cardiologist for 
review prior to the examination.  The 
physician must indicate in the report 
whether the claims folder has been 
reviewed.  All indicated tests and 
studies should be performed.  The 
examiner should set forth all objective 
findings regarding the veteran's HTN and 
any related disability. 

7.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.  

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have an 
adverse effect on his claim.

If the benefit sought on appeal remains denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claim 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




